                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



Maddisun Barrows

    v.                                    Civil No. 19-cv-1048-LM
                                          Opinion No. 2020 DNH 012
The State Employees' Association
of New Hampshire et al.


                              O R D E R

    Maddisun Barrows brings this action against The State

Employees’ Association of New Hampshire, Inc. (“SEA”) and

Richard Gulla.    Against SEA, Barrows asserts a state law claim

for wrongful discharge and federal and state law claims for

gender discrimination and sexual harassment.    Against Gulla, she

asserts federal and state law claims for discrimination and

harassment under an “aiding and abetting” theory; that is, she

alleges that Gulla aided and abetted SEA’s acts of

discrimination.    Currently before the court is defendants’

motion to dismiss Barrows’s state-law discrimination and

harassment claims for failure to exhaust administrative

remedies.



                         STANDARD OF REVIEW

    Under Rule 12(b)(6), the court must accept the factual

allegations in the complaint as true, construe reasonable
inferences in the plaintiff's favor, and determine whether the

factual allegations in the complaint set forth a plausible claim

upon which relief may be granted.      Medina-Velazquez v.

Hernandez-Gregorat, 767 F.3d 103, 108 (1st Cir. 2014).       A claim

is facially plausible "when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged."       Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).       A "plaintiff who does not

plausibly allege that she successfully exhausted administrative

remedies cannot state a claim under Title VII . . . and her

claims [are] therefore . . . subject to dismissal pursuant to

Rule 12(b)(6)."   Harris v. Bd. of Trs. Univ. of Ala., 846 F.

Supp. 2d 1223, 1237 (N.D. Ala. 2012); see also Mercado v. Ritz-

Carlton San Juan Hotel, Spa & Casino, 410 F.3d 41, 46 n.6 (1st

Cir. 2005).



                         FACTUAL ALLEGATIONS

    Barrows worked for SEA from approximately April 1, 2013,

through June 16, 2017.   For all or much of that time, Gulla

acted as both SEA’s president and Barrows’s ultimate supervisor.

    According to Barrows, Gulla treated her and other female

employees with severe and pervasive disrespect.       Barrows claims

that from the earliest days of her employment through April

2017, Gulla engaged in numerous specific acts of gender

                                   2
discrimination and/or sexual harassment.     These included

comparing her sexual attractiveness to that of another female

employee, indicating his desire to have sexual relations with

her, using inappropriate sexual innuendo in the workplace,

greeting female employees by making the sound of a dog barking,

and ignoring concerns raised by Barrows and other female

employees.   Indeed, Barrows alleges that “Gulla made so many

sexually inappropriate jokes and references to every female

person in the office, that it is impossible to identify all the

specific instances.”   Doc. no. 1-1 at ¶ 12.

     SEA terminated Barrows’s employment effective June 16,

2017, for reasons unrelated to her gender.     Subsequently, on

November 21, 2017, Barrows filed a Charge of Discrimination

(“Charge”) with the New Hampshire Commission for Human Rights

(the “Commission”) grieving the discriminatory and harassing

conduct she experienced while employed in the SEA workplace.1

     After receiving a right-to-sue letter from the Commission,

Barrows filed this lawsuit against SEA and Gulla.     In relevant

part, Barrows asserts SEA’s liability for gender discrimination,

sexual harassment, and hostile work environment under New




1In support of their motion to dismiss, defendants attach what
they allege is a copy of Barrows’s November 21, 2017 Charge of
Discrimination. Because the Charge is not material to the
court’s analysis, the court does not consider it here.


                                 3
Hampshire's Law Against Discrimination, RSA 354-A, et seq.

(“NHLAD”), and Gulla’s liability under NHLAD for aiding and

abetting SEA’s discriminatory and/or harassing conduct.2



                           DISCUSSION

     Before an aggrieved party may bring a claim under NHLAD,

she must first timely file a complaint, or charge of

discrimination, with the Commission.     RSA 354-A:21(I)(a).   To be

timely, such a charge must be filed within 180 days after the

last alleged act of discrimination.    RSA 354-A:21(III); see

also, e.g., Eldridge v. Rolling Green At Whip-Poor-Will Condo.

Owners' Ass'n, 168 N.H. 87, 91 (2015).    Absent a timely charge

of discrimination, an NHLAD claim is time-barred.    See Eldridge,

168 N.H. at 91, 93; see also Carney v. Town of Weare, Case No.

15-cv-291-LM, 2017 U.S. Dist. LEXIS 23790, at *17 (D.N.H. Feb.

21, 2017).

     Defendants correctly assert that to fall within the 180-day

time limit, Barrows must allege an act of discrimination and/or

harassment that occurred on or after May 25, 2017.    Defendants

also correctly point out that the latest act alleged with


2Barrows additionally asserts parallel Title VII claims against
SEA and Gulla arising out of the same conduct underlying her
NHLAD claims, as well as SEA’s liability under New Hampshire law
for wrongful discharge. Barrows’s Title VII and wrongful
discharge claims are not within the scope of defendants’ motion
to dismiss.
                                4
specificity in Barrows’s complaint occurred in April 2017.       On

this basis, defendants take the position that they are entitled

to dismissal of Barrows’s NHLAD claims on timeliness grounds.

    “A plaintiff's failure to exhaust administrative remedies

. . . is an affirmative defense.”    Carney, 2017 U.S. Dist.

LEXIS, at *17 (citing McKinnon v. Kwong Wah Rest., 83 F.3d 498,

505-06 (1st Cir. 1996), Miles v. Bellfontaine Habilitation Ctr.,

481 F.3d 1106, 1107 (8th Cir. 2007) (per curiam)).    As such,

failure to exhaust applicable administrative remedies "will

support a motion to dismiss only where that failure is (1)

definitively ascertainable from the complaint and other sources

of information that are reviewable at this stage, and (2) the

facts establish the affirmative defense with certitude."       Id. at

*17-18 (internal modifications, quotation marks omitted)

(quoting Citibank Glob. Markets, Inc. v. Rodriguez Santana, 573

F.3d 17, 23 (1st Cir. 2009)).

    At this early stage of the proceedings, the court cannot

conclude that Barrows failed to exhaust her administrative

remedies.   First, construing Barrows’s allegations in the light

most favorable to her, a finder of fact could plausibly conclude

that the discrimination and harassment she suffered were

sufficiently severe and pervasive to have created a hostile work

environment.   See, e.g., Nieves-Borges v. El Conquistador

P'ship, L.P., 936 F.3d 1, 10 (1st Cir. 2019).    A hostile work

                                 5
environment is the product of an accumulation of individual acts

that, taken together, create the environment.   See id. at 8.     As

Nieves-Borges teaches, so long as at least one of the individual

acts comprising the hostile environment falls within the

statutory period, the entire time period of the hostile work

environment that Barrows experienced in the SEA workplace can be

considered for purposes of determining defendants’ liability.

See id.

    Second, although Barrows has not expressly alleged any

specific act of discrimination or harassment occurring within

180 days before the date she filed her Charge, she has expressly

alleged that Gulla’s discriminatory and harassing conduct

occurred with such frequency that it is impossible for her to

identify the specific instances with particularity.   Moreover,

it is undisputed that Barrows continued working under Gulla’s

supervision through June 16, 2017, a date falling within the

limitations period.   Construing Barrows’s allegations in the

light most favorable to her, they plausibly allege that one or

more acts of discriminatory or harassing behavior could have

occurred within 180 days before the date she filed her Charge.

    Barrows’s allegations are therefore sufficient at this

early stage to survive dismissal on exhaustion grounds.     Carney,

2017 U.S. Dist. LEXIS, at *17-18 (quoting Citibank, 573 F.3d at

23) (holding that failure to exhaust administrative remedies

                                 6
must be “definitively ascertainable” from the pleadings).

Defendants’ motion is therefore denied.



                            Conclusion

      For the foregoing reasons, defendants’ motion to dismiss

(doc. no. 4) is denied.

      SO ORDERED.




                               __________________________
                               Landya McCafferty
                               United States District Judge

January 27, 2020

cc:   Counsel of Record




                                 7
